         Case 1:21-cr-00028-APM Document 434 Filed 09/21/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         *
                                                 *
                   vs.                           *       Case No. 1:21-cr-00028-APM-2
                                                 *
DONOVAN CROWL                                    *
         Defendant                               *
                                                 *

                                              ooOoo

                                             ORDER

       Upon consideration of the Consent Motion to Modify Conditions of Pretrial Release to attend

funeral services filed by Donovan Crowl, good cause having been shown, it is this _______ day of

September, 2021, by the United States District Court for the District of Columbia

       ORDERED:

       1.      That the Conditions of Pretrial Release are hereby MODIFIED to allow Mr. Crowl

to travel to Illinois from September 23 through September 27, 2021 to attend funeral services.

       2.      Between September 23 through September 27, 2021, Mr. Crowl shall not be required

to submit to location monitoring services but instead shall report by telephone to Pretrial Services

once a day. Upon his return to Ohio, Mr. Crowl shall notify his Pretrial Services Officer.

       3.      All other Conditions of Release shall remain in force.




                                                                           2021.09.21
                                                                           14:40:29
                                                                           -04'00'
                                                      HONORABLE AMIT P. MEHTA
                                                      United States District Judge
